 MONSANTO COMPANY415Monsanto Company and Communications Workersof America,AFL-CIO. Case 14-RC-6002June 16, 1970DECISION ON APPEAL AND ORDERBy MEMBERSFANNING, MCCULLOCH,BROWN, ANDJENKINSOn August 7, 1968, the Communications Wor-kers of America, AFL-CIO, hereinafter CWA, fileda petition seeking to represent certain employees atthe Employer's St. Peters, Missouri, plant. On Sep-tember 5, 1968, the Regional Director for Region14 administratively dismissed the petition findingthat the maintenance unit sought was inappropriateas the maintenance employees in his view did notconstitute a readily identifiable group of employeeswith a distinct community of interest apart fromother employees. Thereafter, the CWA filed an ap-peal from the Regional Director's dismissalwith theNational LaborRelationsBoard in Washington,D.C., contending that the maintenance unit soughtwas appropriate.The Board concluded that the appeal raised sub-stantialand materialissueswhich could best beresolved on the basis of record testimony and, ac-cordingly, on October 11, 1968, reversed the Re-gionalDirector'sdismissalof the petition, rein-stated the petition, and directed that a hearing beheld on the issues raised by the appeal. The hearingopened on November 7, 1968, and was continuedon various dates thereafter until May 20, 1969. Fol-lowing the hearing and pursuant to Section102.67(h) of the Board's Rules and Regulationsand Statements of Procedure,Series8, as amended,the Regional Director by an order dated May 23,1969, transferred the case to the Board in Washing-ton, D.C., for decision. Thereafter, the parties filedbriefs in support of their respective positions.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in the case,' including thebriefs, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Section 2(6)and (7) of the Act for the following reasons:The CWA seeks a maintenance unit of approxi-mately 57 employees, including electronic main-tenancetechnicians,mechanicalmaintenancetechnicians,maintenance utilitymen, a quartzrepairman, and custodians. The CWA contendsthat the maintenance employees constitute an ap-propriate unit in that they compose an identifiablehomogeneous group of employees sharing a com-munity of interest which is separate and distinctfrom that of the production employees. Alternative-ly, the CWA, as stated at the hearing, seeks torepresent only the electronic and the mechanicalmaintenance technicians who, it contends, exerciseelectronic and mechanical craft skills. The Em-ployercontends that the petition should bedismissed and that, because of the highly integratednature of its operations and the mutuality of in-terests and homogeneity of all hourly employees,only an overall plant unit of production and main-tenance hourly employees is appropriate.At its St. Peters' plant, the Employer is engagedin the development and manufacture of electronicgrade silicon semiconductor material, which is usedfor military electronic computers, missile guidancesystems, radar systems, sonar systems, nuclearsystems, space vehicle control systems, solar cells,and testing and measuring equipment. It employssome 484 employees. The entire plant operates 24hours a day, 7 days a week, on a four-shift basis.The plant began production in 1960 and has ex-panded in size from 15,000 square feet under roofto 80,000 square feet under root. The plant'soperations are automated and extensively instru-mented. Its equipment is of a highly sophisticatednature. The manufacturing operation is divided intosix basic process areas in which the silicon semicon-ductor material is produced from chemical solutionand the raw material processed by a variety ofmethods. Before the finished product emerges itwill have been refined by one or more crystalliza-tionprocessesand thereafter ground, sawed,lapped, and polished to extremely close tolerancesby production employees. One end use of theproduct calls for the deposition of an ultra-thinlayer of a metallic substance or substances on thesurface of the silicon crystal. The mechanical andother equipment in use is often a product of theEmployer's own design or is standard equipmentmodified by the Employer to meet its particularrequirements.Although the maintenance classifications areunder the primary superintendent-level responsibili-'As the record and briefs adequately present the issues and the positionsof the parties, the Employer's request for oral argument is hereby denied183 NLRB No. 53 416DECISIONSOF NATIONALLABOR RELATIONS BOARDty of the plant's mechanical superintendent, this in-dividual also has manufacturing responsibilities forone of the six process areas with authority overmore than 100 production classification employees.He also has responsibility for the purchasing,receiving,and stores functions in the plant.Furthermore, while the maintenance classificationemployees are assigned to four administrativegroup leaders for the purposes of pay, recordhandling, overtime equalization, vacation schedul-ing, and handling leaves, sickness, grievances, andother personnel matters, the contact between main-tenance personnel and their group leaders is limitedand the leaders share their administrative authoritywith the production foremen who directly superviseallmaintenance employees who are assigned tomaintenance work in the respective productionareas.There is little work contact among main-tenance classification employees of the same ad-ministrative group and no work contact betweenemployees of different administrative groups.Each of the six process area groups and eachrotatingmulticlassification production group con-tainproduction and maintenance salaried andhourly classifications, all of whom regularly workwithin the same process areas2 on the same kinds ofequipment and under the immediate direction andcontrol of production supervisors. In fact, 34 of the37 electronic and mechanical maintenance techni-cians,who comprise a majority of the requestedunit, spend 80 to 95 percent of their time perform-ingon-siteroutinepreventivemaintenance,troubleshooting, and general repair functions inproduction areas in contact and in conjunction withthe work performance of production classifications.The area-adjunctive shops are used infrequently bymaintenance employees, and then only for perform-ingminor repairsand adjustment requiring littletime and for holding occasional safety talks or ad-ministrativemeetings.Work functions havefrequently beenreassignedfrom maintenance clas-sifications to production classifications and viceversa. Similarly, production and maintenance clas-sification employees perform many of the same orsimilar functions, frequently and regularly worktogether,and during slack production periods,production employees are regularly assigned tomaintenanceutility crews to avoid laying them off.Onlyproductionsupervisorsdetermineworkrequirements and maintenance priorities. In addi-tion,production supervisors have authority torecommend the discharge of maintenance em-2Thereis a I-year to 1-1/2 year minimum service requirement in eachprocess area' Thereis no basis in the instant case for concluding that the employeessought have similarskillsOn thecontrary, it appearsthat they are a diverseployeesaswellasof production employees,although all hiring and firing is done by the person-nel department.Employees in the production and maintenanceclassifications are subject to common safety stan-dards and provisions, attend on-the-job training andinstructionsessions together, utilize the sameoperating procedures distinctive to each processarea, and are trained with the same source materi-als and operating procedures. In hiring employeesfor general maintenance jobs, the Employer im-poses no experience or background requirement.As to the electronic and mechanical maintenancetechnician classifications, the record shows that theEmployermerely requires some practical ex-perience and a basic knowledge of the fundamen-tals of electronics or mechanics. In fact, 22 of the37 employees in the electronic maintenance techni-cian and mechanical maintenance technician clas-sifications, the one quartz repairman, and all themaintenanceutilityemployeeswere originallyproduction employees. The record clearly demon-strates that maintenance classification personnel inthe electronic and mechanical maintenance techni-ciancategories can and do "bump back" toproduction classification jobs in the event of areduction in force. In like fashion, the record showsthatmaintenance classification personnel in theelectronic and mechanical maintenance technicianclassifications bid into production technician jobs.Plant seniority is determinative on all job bids andwith respect to layoffs and recalls. All employees,regardless of classification, share substantially thesame working conditions and enjoy the same fringebenefits.Based on the entire record, we are persuadedthat any separate community of interest which themaintenance employees might enjoy3 has been lar-gely submerged in the broader community of in-terestwhich they share with the production em-ployees.4 This is so by reason of the fact that, asnoted, the majority of the maintenance classifica-tions spend 80 to 95 percent of the time on theproduction floor in contact with production em-ployees and work in conjunction with them undercommon supervision, that production and main-tenance employees perform similar functions andfrequentlyworktogetherusingthesameprocedures and tools, that work functions havefrequently been reassigned from maintenance clas-sifications to production classifications and viceversa, that maintenance employees are recruitedgroup of employees ranging from unskilled custodians to relatively skilledtechnicians.4Dundee CementCompany,170 NLRB 422,U.SPlywood-ChampionPapers, Inc ,174 NLRB 292 MONSANTO COMPANYlargely from the production ranks, that main-tenance employees have the right to "bump back"into production work in the event of a layoff, andthat both production and maintenance employeesenjoy common working conditions and fringebenefits.In view of the above, it is apparent thatAmericanCyanamid Company,the case on which our dissent-ing colleague places primary reliance, involves en-tirely different facts and is thus inapplicable.' Wealso note that in that case the Board did not statethat every maintenance department must automati-cally be found to be an appropriateunit,but onlythat such a unit may be appropriate where therecord esgablishes "that maintenance employeesare readily identifiable as a group whose similarityof function and skills create a community of in-terest such as would warrant separate representa-tion."' In applying this dynamic standard, whichtakes into account the circumstances of each case,theBoard has since both granted and deniedseparate representation to maintenance departmentemployees depending on the particular facts beforeit.Upon our evaluation of the facts of this case, asset forth above, we conclude that the maintenanceunit sought herein is not composed of a distinct andhomogeneous group of employees with interestsseparate from those of other employees, and henceis not an appropriate unit.Furthermore, we conclude that the electronicand the mechanical maintenance technicians do notconstitute a separate appropriate unit on a craft ba-sis.'None of the electronic or mechanical main-tenance technicians is a licensed journeyman, andnone was selected for his job because he possesseda particular craft skill. In essence they are equip-ment area specialists or technicians rather thancraftsmen and neither possess nor exercise the fullgamut of craft skills. The Employer has no ap-prentice programs or formal training courses lead-ing to a status of journeyman craftsman. All train-ing is on the job and equipment-related. Moreover,major repairs are performed by independent con-tractors. Finally, it is clear that by far the greaternumber of them need possess no more than limitedskills in order to perform the functions required ofthem for the maintenance of the Employer's auto-mated production process.' 131 NLRB 909 We find that decision is distinguishable on its facts andisnot controlling in the instant case Thus, in contrast with the findingsherein, there was no interchange between production and maintenanceemployees,the majority of the maintenance classifications did not spend80 to 95 percent of the time on the production floor in contact and in con-junction with the work performance of the production employees andunder the immediate direction and control of production supervisors, andall the maintenance department employees had similar functions and skills,whereas in the instant case the employees sought are a diverse group rang-417Accordingly, we shall, in view of the foregoing,grant the Employer's motion to dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.MEMBER FANNING,dissenting:Having remanded this case to the Region for ahearing,my colleagues now dismiss,finding aseparate maintenance unit at this unorganized plantinappropriate.In the group sought by Petitioner are electronicmaintenance technicians and mechanical main-tenance technicians-about 37 of these, who, it ap-pears, are the highest paid group of hourly em-ployees at the plant-plus maintenance utility men,a quartz repairman, and custodians, altogether atotal of 57. Characterizing these maintenance em-ployees as "diverse, ranging from unskilled custodi-ans to relatively skilled technicians," my colleaguesconclude that any inherent common interest thegroup may have had as maintenance employees hasbeen "largely submerged" in the broader interestwhich occurs by working in proximity with otheremployees no matter what their function or specificskill.Actually this is typicalmaintenanceunit.Threeemployees work full time in the machine shop inthemodification building. Six rotate round theclock, with the rotating production shifts, in orderto keep operative equipment which can be keptrunning without major repair. The others, who arethe great preponderance of the noncustodial main-tenance employees, work a fixed-day shift from 8 to4 or 4:30 doing precautionary maintenance, andmaking major repairs and modifications, pursuantto schedules drawn up by maintenance supervisorswho work the same fixed shift. Units of main-tenance employees engaged in similar work havelong been granted by the Board on initial organiza-tion." Increased automation, of course, has meantthat electronic skills are more and more included.Essentially the unit sought is the unit approved bymy colleagues in the lead case ofAmerican Cyana-mid Company,131 NLRB 909. That decision re-versed a dismissal in the same case grounded on thepresence of anotherunion seekinga combinedproduction and maintenance unit (130 NLRB 1, fn.6). I dissented. In reversing, my colleagues agreedmg from unskilled custodians to relatively skilled technicians The othercases cited in the dissenting opinion are also inapposite as their facts areentirely different from the facts hereinlbidat 910'Potlatch Forests, Inc,165 NLRB 1065,Dundee Cement Company,supra" Allied Chemical&Dye Corporation,120 NLRB 63,67, and cases therecited 418DECISIONSOF NATIONALLABOR RELATIONS BOARDwith my position and, with full cognizance of auto-mation, technological change, and industrial ad-vancement, found that these maintenance em-ployees at an acrylic fiber plant having "integratedoperations" had not lost their identity as perform-ing a function separate from production.;Although there is no union here that wishes torepresent both production and maintenance em-ployees, and although the Employer asserts con-tinuous operation less as a fact than an assertednecessity because of the defense orientation of sil-icon production and the "job order" nature of theplant'sbusiness,9my colleagues deny a main-tenance unit.10 Inreaching their result they rely onrecent cases which supplied the pattern for today'sfull-cyclechangeofpositionfromAmericanCyanamid,lead case since 1961. I dissented inDun-dee."Member Zagoria and I dissented in U.S.Plywood-Champion Paper, Inc.12One was a newplant and the other had had no organization for aperiod of years. At both, plantwide as well as main-tenance units were being sought; plantwide unitswere granted by my colleagues.Perhaps my colleagues equateDundeeandU.S.Plywood-Champion Paperwith a new rule, onewhich no longer permits separate maintenanceunits at an unorganized plant in any circumstances.If so, then surely it is time to say, in so many words,thatAmericanCyanamidisoverruled.Orderlyprocedureand fairness to those seeking torepresent maintenance employees would seem torequire that."The Employer here repeatedly asserts that thereislittledistinctionbetween "production techni-cians" and "maintenance technicians." The latterand other maintenance employees it refers to asonly one of many "support" employees. Yet itquotes testimony in its brief belying the lack ofdistinction between production and maintenance.For example, at p. 79: "Production techniciansdon't have the time to go into major repair work.°This does not appear to be a continuous flow plant as in EIDuPont deNemours & Co ,162 NLRB 413, 415, where, as my colleagues and I found,"maintenancework must be done in such a manner as to keep the produc-tion process operating constantly, even during repair of the electrical andelectronic controls which regulate the flow of the product " There, em-ployees did not personally process the raw or finished product at any time,contrary to the import of the instant record concerning raw materialprocessingHere, according to the Employer, the production of silicon is"tailor-made" to customer specification; "production requirements" are"slack" at times in some work areas and production employees are thenassigned to other duties; "site development of products and processes" isthe norm-and "substantive and substantial plant changes" occur for"each advanced and changed variant "10Compare the result here with that in Mesta MachineCompany,167NLRB 99, where-no broaderunitbeing sought-my colleagues granted apowerhouse unit, and withDuPont.referred to in the footnote above,where only an electrical craft unit was sought and this was granted despitethe continuous manufacturing process (on which pointAmerican Cyanamidwas cited) and despite frequent employee contact between electricians andproduction employees, the former spending 90 percent of their time in theThis is what the mechanicalmaintenanceand elec-tronic maintenance are therefor."And, at p. 72, itdescribes the six-shift EMT's (electronic main-tenance technicians) "who rotate across the plant'scontinuous operations" in order to keep runningthat equipment which can be kept operative "with-out a major repair." Testimony of this sorthardly supports the conclusion that industrialprogress has reached the point at this plant ofobliterating the distinctiveness of the maintenancefunction. Nor, would I say, that the fixed, day-shiftwork schedule of the great preponderance of main-tenance employees and of their supervisors sup-ports any such conclusion. Nor do the four rotatingproduction shifts support that conclusion becauseof their help from the six-shift EMT's. Nor does theEmployer's emphasis on production supervision ofmaintenancepersonnel, which, on careful study,seems revealed as the power to veto scheduledoverhaul rather than to direct maintenance work inprogress. InAmerican Cyanamidmy colleaguesspoke of "adjusting" future Board decisions toreflectthe"evolvingrealitiesof industrialprogress." I did not understand those words tomean adjustment for adjustment's sake, regardlessof industrial reality.My colleagues purport todistinguishAmericanCyanamidina context of broadly generalizedtestimony amassed over an 18-month period con-cerningthe maintenance function at this plant. 14 Iwould direct an election in the maintenance unit asrequested. No broaderunit issought. Employeeswith specific skills of the sort represented here-and their support employees-engaged inprecau-tionarymaintenance,major repairs, equipmentmodifications, and troubleshooting, are entitledunder the Act to that choice.To me itseems timefor my colleagues to fish orcut bait with respect toAmerican Cyanamid,thelead case of the last decade on the subjectof main-tenance unitsat unorganized plants.production area afterreporting to one of four focal points for electricians170 NLRB 422tY 174 NLRB 292" In its brief the Petitioner stresses the similarityin the maintenance or-ganization at AmericanCyanamidand that at the instant plant,both havingmaintenancecarried out by separatedepartmentalizedsections with theirown first-line supervision, in addition tosecond-line maintenancesupervi-sionThe Unionalso stresses the functionof productionworkers, as inAmericanCyanamid, to clear orset up equipmentfor repairs,but withoutany joint participationin the repair itself otherthan theturning of a switchor checking a dial inthe course of the repairby maintenance personnel" I agreewholeheartedlywith my colleagues that the standardset forthinAmericanCyanamidis "dynamic," themore soperhaps becausethe factswere sobroadly statedthere separate departmentalsections of main-tenance employeeswith ownsupervision, varied maintenancework for en-tire plant,exercising the particularskills required, and frequent work ingroups, sometimes in conjunction with productionworkers whosefunctionis incidental to the preparation of equipmentfor repairsby maintenanceemployeesNeverthelessmy colleaguescontinue to "read in" factualdistinctions with current cases even as herewhereno other unit is sought